DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 22 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are U.S. Patent Application No. 20200334615 (Benjamin et al.), U.S. Patent Application No.2020/0137231(Revanur et al.), 2018/0034966 (te Booij et al.) and U.S. Patent No.11176461(Merritt).  However, these references and the other references cited on the accompanying 892 do not fairly teach or disclose alone or in combination the highlighted portions shown below.
1.  In a predictor device, a method for predicting a metric of a contact center, comprising:
receiving, by the predictor device, contact center operational data associated with a time duration;
training, by the predictor device, a set of algorithms and their available hyperparameters with the contact center operational data to generate a set of data models;
generating, by the predictor device, a score associated with each data model of the set of data models, the score quantifying a performance of each algorithm and its available hyperparameters on the contact center operational data;

identifying, by the predictor device, the data model having the largest score as a best learning model for the time duration; and
generating, by the predictor device, a contact center metric prediction based on the best learning model for the time duration.

12. A predictor device configured to predict a metric of a contact center, the predictor device comprising:
a controller having a processor and a memory, the controller configured to:
receive contact center operational data associated with a time duration;
train a set of algorithms and their available hyperparameters with the contact center operational data to generate a set of data models;
generate a score associated with each data model of the set of data models, the score quantifying a performance of each algorithm and its available hyperparameters on the contact center operational data;
 identify the data model having the largest score as a best learning model for the time duration; and
generate a contact center metric prediction based on the best learning model for the time duration.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.  
04Jun2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652